Case: 11-15648    Date Filed: 12/12/2012   Page: 1 of 4

                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-15648
                        Non-Argument Calendar
                      ________________________

               D. C. Docket No. 1:10-cr-00432-AT-RGV-1


UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                   versus

JON EDWARD HANKINS,
                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 12, 2012)


Before TJOFLAT, MARCUS and EDMONDSON, Circuit Judges.


PER CURIAM:
               Case: 11-15648     Date Filed: 12/12/2012    Page: 2 of 4

      Jon Edward Hankins challenges the substantive reasonableness of his 40-

month sentences, imposed at the high end of the applicable guideline range, after

pleading guilty to three counts of wire fraud, in violation of 18 U.S.C. §§ 1343, 2.

The district court imposed sentences that are supported by the record after taking

everything into consideration, including the statements of the parties, the

presentence investigation report (“PSI”), and the 18 U.S.C. § 3553(a) factors. We

affirm Hankins’s sentences as reasonable.

      “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010), cert. denied, 131 S.Ct. 674 (2010).

Although this Court does not apply a presumption of reasonableness for sentences

falling within the guidelines range, “ordinarily [this Court] would expect a

sentence within the Guidelines range to be reasonable.” United States v. Talley,

431 F.3d 784, 787-88 (11th Cir. 2005). A sentence imposed well below the

statutory maximum penalty is another indicator of a reasonable sentence. United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). “[T]hat the appellate

court might reasonably have concluded that a different sentence was appropriate is

insufficient to justify reversal of the district court.” Gall v. United States, 552

U.S. 38, 51, 128 S.Ct. 586, 597 (2007).

                                           2
              Case: 11-15648     Date Filed: 12/12/2012   Page: 3 of 4

      Hankins does not demonstrate that his sentences are substantively

unreasonable in light of the record and the § 3553(a) factors. Though the court’s

sentences of 40 months represented the higher end of the applicable guideline

range of 33 to 41 months, we ordinarily expect a sentence within the guideline

range to be reasonable. See Talley, 431 F.3d at 787-88. Hankins’s sentences are

also well below the 20-year statutory maximum penalty. See Gonzalez, 550 F.3d

at 1324 (explaining that the sentence was reasonable, among other reasons,

because it was well below the statutory maximum).

      Briefly stated, Hankins argues that the sentencing court gave too much

weight to his recidivism and not enough weight to his assistance. The court

expressly considered both factors in reaching its sentences; and the weight to be

given to each of the § 3553(a) factors was within the district court’s discretion.

See United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010). In a similar way,

Hankins’s arguments regarding his acceptance of responsibility and the amount of

loss do not overcome that it was within the district court’s discretion to determine

how these factors should affect the sentences. Hankins essentially argues that the

court should have balanced the sentencing factors to reach lower sentences; but

Hankins’s sentences are within the range of reasonable sentences allowed by the

factors of the case. See Id. Hankins engaged in an investment fraud scheme with

                                          3
                 Case: 11-15648   Date Filed: 12/12/2012   Page: 4 of 4

over $500,000 of intended loss (a considerable part of this money was recovered

by the FBI) while still serving his sentence for a similar 2007 investment fraud

scheme that had caused more than $8 million of loss. In addition, he was aware of

the harm he would inflict on his victims, and he knew that one of the victims was

investing on behalf of a disabled daughter. All in all, including that Hankins was

a repeat offender and committed a substantially similar crime while serving his

original sentence, his 40-month sentences are substantively reasonable: no abuse

of discretion.

      AFFIRMED.




                                          4